EXHIBIT (m)(1)(b) SCHEDULE A EATON VANCE GROWTH TRUST CLASS A DISTRIBUTION PLAN September 30, 2011 Name of Fund Adoption Date Eaton Vance Atlanta Capital Focused Growth Fund October 20, 2003 Eaton Vance Atlanta Capital SMID-Cap Fund October 20, 2003 Eaton Vance Focused Growth Opportunities Fund March 7, 2011 Eaton Vance Focused Value Opportunities Fund March 7, 2011 Eaton Vance Multi-Cap Growth Fund June 23, 1997 Eaton Vance Richard Bernstein All Asset Strategy Fund September 30, 2011 Eaton Vance Richard Bernstein Equity Strategy Fund August 9, 2010 Eaton Vance Worldwide Health Sciences Fund March 7, 2011 A-1
